UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 19, 2007 DOMINION RESOURCES, INC. (Exact Name of Registrant as Specified in Its Charter) VIRGINIA (State or other jurisdiction of incorporation) 001-08489 (Commission File Number) 54-1229715 (IRS Employer Identification No.) 120 TREDEGAR STREET RICHMOND, VIRGINIA (Address of Principal Executive Offices) 23219 (Zip Code) Registrant’s Telephone Number, Including Area Code (804) 819-2000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 19, 2007, Dominion Resources, Inc. announced that it had sold its Dresden Energy electric generation facility (“Dresden”) to AEP Generating Company, a subsidiary of American Electric Power (NYSE: AEP), for approximately $85 million.Dresden is a partially completed 580-megawatt combined-cycle, gas-powered generating unit in Muskingum County, Ohio.A copy of the press release is filed herewith as Exhibit 99. Item 9.01.Financial Statements and Exhibits. Exhibit 99 Dominion Resources, Inc. press release dated September 19, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMINION RESOURCES, INC. Registrant /s/ Patricia A. Wilkerson Patricia A. Wilkerson Vice President and Corporate Secretary Date:September 21, 2007
